DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 discloses “a hydraulic drive such as oil hydraulic drive”.  It is not clear if Applicant is claiming a hydraulic drive or an oil hydraulic drive, thus rendering the claim indefinite.
With regard to claim 8, in that claim 8 depends from claim 7, claim 8 is similarly rejected.
The term “rigid” in claim 8 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “bottom” in claim 9 is a relative term which renders the claim indefinite. The term “bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018 150832 (Mori et al. hereinafter).  For ease of understanding, all references to Mori et al. below refer to the machine English translation provided by Examiner.
With regard to claim 1, Mori et al. discloses a diffuser system, comprising: 
a passage (18) through which a compressed gas is flowable; 
a wall defining the passage (18), the wall comprising a movable part (61) which is driven to enter the passage (18) so as to change a flow area of the passage (18), 
With regard to claim 2, Mori et al. discloses the diffuser system of claim 1, wherein the elastomer forms a streamline surface in the passage (18) after expanding (Fig. 4).
With regard to claim 3, Mori et al. discloses the diffuser system of claim 1, wherein the elastomer is a membrane element attached to the wall (at 62a and 62b, also paragraph [0076])).
With regard to claim 4, Mori et al. discloses the diffuser system of claim 3, wherein the membrane element is made of rubber material or metal material, or wherein the membrane element comprises a core made of metal material and a wrap structure in which the core is contained, the wrap structure being made of rubber material (paragraphs [0031] and [0076]).
With regard to claim 6
With regard to claim 7, insofar as claim 7 is definite, Mori et al. discloses the diffuser system of claim 6, wherein the piston is of a pneumatic drive, or is a hydraulic drive such as oil hydraulic drive (paragraph [0074]).
With regard to claim 8, insofar as claim 8 is definite, Mori et al. discloses the diffuser system of claim 7, wherein the piston has a rigid head in contact with the elastomer, the head having a section shape with an arc surface (Fig.’s 3 and 4 show the arc surface pressing against the movable member.
With regard to claim 10, Mori et al. discloses a centrifugal compressor, comprising: 
an impeller (13), 
a volute (17) arranged on a radially outward side of the impeller (13), and 
the diffuser system of claim 1, wherein the passage (18) is positioned between the impeller (13) and the volute (17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of USPAP 2014/0370995 (Collins et al. hereinafter).
With regard to claim 5, Mori et al. discloses all of the limitations except for wherein the membrane element is made of hydrogenated nitrile butadiene rubber.
Collins et al. teaches a diffuser apparatus with a flexible joint system that uses hydrogenated nitrile butadiene rubber (paragraphs [0049] and [0062]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Mori et al. by forming the membrane element of hydrogenated nitrile butadiene rubber as taught in Collins et al. for the purposes of taking advantage of its flexibility, impermeability, its ability to sufficiently withstand the internal pressures of the pumped fluid and prevent the passage of fluids (paragraphs [0049] and [0062] of Collins et al.).
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of CN 2015 26501 (Li et al. hereinafter).
With regard to claim 9, insofar as claim 9 is definite, Mori et al. discloses all of the limitations except for wherein a pressure balance hole is arranged at the bottom of the groove, the pressure balance hole being in communication with the passage.
Li et al. teaches a compressor with an outlet passage adjacent a cavity (5), the cavity (5) having a pressure balance hole (7) in communication with the passage.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Mori et al. by providing a pressure balance hole arranged at the bottom of the groove, the pressure balance hole being in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,123,811 and 11,092,166 and USPAP’s 2014/0328667 and 2019/0338785 each disclose variable area diffusers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745